Citation Nr: 0214235	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  94-48 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury.

2. Entitlement to service connection for syphilis or 
residuals thereof.

3. Entitlement to service connection for a low back 
disability.

(The issues of entitlement to service connection for a mental 
disorder, including post-traumatic stress disorder (PTSD), 
and residuals of an injury to the left eye will be subjects 
of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1973 to October 
1976.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1994 RO rating decision that denied service 
connection for a mental disorder, including PTSD, residuals 
of a head injury, syphilis or residuals thereof, residuals of 
an injury to the left eye, and a low back disorder.  In 
December 2000, the Board remanded the case to the RO for 
additional development.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a mental disorder, 
including PTSD, and residuals of a left eye injury, pursuant 
to authority granted by 67 Fed. Reg. 3,099 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
those issues.


FINDINGS OF FACT

1.  The veteran was involved in a motor vehicle accident in 
service.

2.  Headaches in service were acute and transitory, and 
resolved without residual disability; residuals of a head 
injury are not demonstrated.

3.  The post service headaches are not related to disease or 
injury in service, including a motor vehicle accident.

4.  Syphilis in service was acute and transitory, and 
resolved without residuals.

5.  Syphilis or residuals thereof are not found.

6.  A low back disability was not present in service or for 
many years later, and is not related to a disease or injury 
in service, including a motor vehicle accident.


CONCLUSIONS OF LAW

1.  Residuals of a head injury, including headaches, were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

2.  Syphilis or residuals thereof were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

3.  A chronic low back disability, including arthritis of the 
lumbar spine, was not incurred in or aggravated by active 
service; nor may arthritis of the lumbar spine be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection for residuals of a 
head injury, syphilis or residuals thereof, and a low back 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any residuals of a head 
injury, syphilis, and low back disability, and to obtain 
opinions as to the etiology of any such conditions found.  He 
and his representative have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In an April 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for Residuals of a Head Injury

A.  Factual Background

Service medical records show that the veteran was seen in a 
hospital emergency room in July 1974 for complaints of 
confusion.  It was noted that he had been hit on the head in 
a car accident.  No significant abnormalities were found.  He 
was observed until the morning and treated with Valium, and 
then discharged.  Another report of treatment in July 1974 
reveals that he complained of headaches due to the motor 
vehicle accident.  No significant abnormalities were found.  
A medical profile dated in July 1974 shows that the veteran 
was given a physical profile that excluded him from critical 
work for 90 days due to seizures.  A report of treatment in 
March 1976 notes that he had experimented with a local Korean 
drug and had been drinking, and "passed out".  The 
impressions were head injury with headaches, now resolved; 
one time drug use with secondary motor dysfunction; no 
history of chronic drug use, no history of suicide attempt, 
and no history of seizure activity; and qualified for waiver 
for one time drug use.  The report of his medical examination 
in June 1976 for separation from service is negative for 
headaches or residuals of a head injury.

VA and private medical records, including medical reports 
received with documents from the Social Security 
Administration (SSA) in 2001 show that the veteran was 
treated and evaluated for various conditions from 1990 to 
2001.  The more salient medical reports related to the 
veteran's claims are discussed in the appropriate sections of 
this decision.

A private medical report shows that the veteran underwent 
psychiatric evaluation in December 1990.  The Axis I 
diagnoses were cocaine dependence, alcohol abuse, and 
cannabis dependence.

A VA summary shows that the veteran was hospitalized in March 
1993 for psychiatric treatment.  A history of head trauma at 
the age of 17 years was noted.  The diagnoses were polydrug 
dependence, headaches of questionable etiology, and chronic 
low back pain.

A private medical report reveals that the veteran had a MRI 
(magnetic resonance imaging) scan of his brain in July 1993 
because of headaches for 2 years and blurred vision for 2 
years.  It was noted that a CT (computed tomography) scan in 
April had been normal.  The impression was mild tonsillar 
ectopia, otherwise unremarkable cranial magnetic resonance.

The veteran underwent a VA psychiatric examination in May 
1994.  The Axis I diagnoses were dysthymic disorder, alcohol 
abuse in remission, and cocaine abuse.

A private medical report reveals that the veteran underwent a 
physical examination in June 2000.  The diagnoses were 
history of intermittent back pain without evidence of disc 
disease, possible temporal lobe lesion with reasonably good 
vision, history of depression, history of cigarette use, and 
history of mild alcohol use.

The veteran testified at a hearing before the undersigned in 
June 2000.  His testimony was to the effect that he was 
rendered unconscious while a passenger in a motor vehicle 
accident in service and that he now had headaches due to that 
accident.

A SSA document dated in September 2000 reveals that the 
veteran receives disability benefits.  The primary diagnosis 
was affective/mood disorders, and the secondary diagnosis was 
sprains and strains of all types.

The veteran underwent a VA neurological examination in March 
2001 pursuant to the December 2000 Board remand in order to 
determine the nature and extent of headaches, and to obtain 
an opinion as to whether or not the headaches were causally 
related to a motor vehicle accident in service.  The examiner 
found no evidence of residual head injury from a motor 
vehicle accident, and noted that the veteran's headaches were 
tension-type headaches.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The service medical records show that the veteran was treated 
for headaches after being involved in a motor vehicle 
accident in July 1974 and that he was given a physical 
profile that excluded him from doing critical work for 90 
days because of seizures.  Those records show that he was 
again treated for headaches in 1976 following an experiment 
with a Korean drug.  Headaches or residuals of a head injury, 
however, were not found at the time of his medical 
examination in June 1976 for separation from service.

The post service medical records do not reveal headaches 
until the 1990's and do not link those headaches to an 
incident in service.  In March 2001, the veteran underwent a 
VA neurological examination in order to determine whether his 
headaches were related to the motor vehicle accident, and the 
examiner found no residuals of a head injury and concluded 
that the veteran had tension-type headaches.  There is no 
competent evidence in the record that links the veteran's 
headaches to an incident of service.

Statements and testimony from the veteran are to the effect 
that his headaches are related to the motor vehicle accident 
in service, but his statements are not competent evidence 
because the record does not show that he has the training, 
education or experience to make medical diagnoses, statements 
or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 
2 Vet. App. 492 (2001).

The veteran asserts that he has eye problems related to his 
head injury in service.  This claim will be adjudicated at a 
later date when the claim for service connection for 
residuals of a left eye injury is reviewed by the Board.

After consideration of all the evidence, the Board finds that 
it shows the veteran's headaches in service were acute and 
transitory, and resolved without residual disability.  The 
evidence reveals that his headaches found many years after 
separation from service are not related to a disease or 
injury in service, including his motor vehicle accident or 
the acute headache condition.  The evidence does not show 
residuals of a head injury in service, and links the post 
service headaches to tension and not to an incident of 
service.  Hence, the preponderance of the evidence is against 
the claim for service connection for residuals of a head 
injury, including headaches, and the claim is denied.

II.  Service Connection for Syphilis or Residuals Thereof

A.  Factual Background

Service medical records show that the veteran was 
hospitalized from March to April 1976 for treatment of 
syphilis.  The diagnosis was primary and secondary syphilis 
that resolved with treatment.  In April 1976, he was given a 
physical profile that excluded him from major assignments due 
to primary and secondary syphilis.  The report of his medical 
examination in June 1976 for separation from service is 
negative for syphilis or residuals thereof.

The veteran underwent a VA eye examination in April 1993.  
The examiner noted that the veteran's eye problems could be 
related to syphilis.

The veteran testified at a hearing in June 2000.  His 
testimony was to the effect that he had syphilis in service 
that has not been completely arrested, and that he still had 
residuals of the syphilis.

The veteran underwent a VA medical examination in March 2001 
pursuant to the December 2000 Board remand in order to 
determine whether he still had the syphilis incurred in 
service or residuals thereof.  The impressions were history 
of syphilis without any recurrence.

A VA medical report shows that the veteran had a CSF 
(cerebrospinal fluid) study in March 2001.  The test was non-
reactive for syphilis.

B.  Legal Analysis

The service medical records reveal that the veteran was 
hospitalized in 1976 for treatment of primary and secondary 
syphilis.  The report of that hospitalization shows that the 
syphilis resolved with treatment, and the report of his 
medical examination in June 1976 for separation from service 
is negative for syphilis of residuals thereof.

The post service medical records do not show the presence of 
syphilis or residuals thereof.  In March 2001, the veteran 
underwent a VA medical examination to determine whether he 
had syphilis or residuals thereof, and none were found.  A VA 
report reveals that a CSF study in March 2001 was non 
reactive for syphilis.  The medical records show that the 
veteran has eye problems that may be due to syphilis, but 
none of the medical reports links any specific eye disability 
or other disability to the veteran's syphilis in service.  

Statements and testimony from the veteran are to the effect 
that he still has syphilis and residuals thereof, but this 
lay evidence is not considered competent evidence.  66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)); Espiritu, 2 Vet. App. 492.

After consideration of all the evidence, the Board finds that 
it shows the veteran's syphilis in service was acute and 
transitory, and resolved without residual disability.  The 
evidence does not demonstrate the presence of syphilis or 
residuals thereof after service.  The preponderance of the 
evidence is against the claim for service connection for 
syphilis or residuals thereof, and the claim is denied.

III.  Service Connection for a Low Back Disability

A.  Factual Background

Service medical records are negative for complaints or 
findings of a low back disability.  The report of the 
veteran's medical examination in June 1976 for separation 
from service does not show the presence of a low back 
disability.

The private medical report of the veteran's psychiatric 
examination in December 1990 notes that the veteran was 
unemployed and that he had been receiving Workman's 
Compensation for the last 4 months because of a lower back 
injury.  The Axis III diagnosis was lower back injury.

A VA summary shows that the veteran was hospitalized in March 
1993 for psychiatric treatment.  It was noted that he had a 
history of low back injury 2 years ago and that he was on 
appropriate analgesics.  The discharge diagnoses included 
chronic low back pain.

The veteran underwent a VA medical examination in May 1994.  
He gave a history of degenerative disc disease.  X-rays of 
the lumbar spine revealed mild molding of the articular 
plates of the lumbar vertebral bodies, atypical lower 
lumbosacral apophyseal articulations, and calcified 
phleboliths in the right and mid pelvic basin.  The 
impressions were degenerative joint disease of the L5-S1 
facet joints manifested by sclerosis of the joint surfaces 
and irregularity of the joint surfaces as well as stiffness; 
neural radiculopathy of the lumbar spine manifested by 
radiation down the right leg, weakness of the right toe 
extensors and flexors, tenderness in the sciatic notches and 
in the mid back of the spine as well as positive straight leg 
raising test, and degenerative disc disease by history.  

The veteran testified at a hearing in June 2000.  His 
testimony was to the effect that he had a low back disability 
and that he had been in a motor vehicle accident in service.

The private medical report of the veteran's examination in 
June 2000 notes a history of a low back injury at work in 
1990.  The diagnosis was history of intermittent back pain 
without evidence of disc disease.

The veteran underwent a VA medical examination in March 2001 
pursuant to the December 2000 Board remand in order to 
determine the nature and extent of any low back disability, 
and to obtain an opinion as to whether or not the veteran's 
low back condition was related to an incident of service.  
The diagnosis was low back pain.  The examiner reviewed the 
evidence in the veteran's claims folder and opined that the 
veteran's low back disability was not likely related to 
disease or injury in service, including the motor vehicle 
accident.  X-rays of the lumbar spine in March 2001 showed 
minimal degenerative joint disease at the lumbar spine 
predominantly at L3 through the L5 levels.

B.  Legal Analysis

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The service medical records do not show that the veteran was 
treated for low back problems, and do not demonstrate a low 
back disability.  The post service medical records do not 
show the presence of a low back disability until 1990 and do 
not link the low back disability to an incident of service.

Statements and testimony from the veteran are to the effect 
that he has a low back disability and that service connection 
should be granted for this condition, but there is no 
evidence linking his low back disability, first found many 
years after service, to a disease or injury in service, 
including the motor vehicle accident that he had in 1974.

The preponderance of the evidence is against the claim for 
service connection for a low back disability, and the claim 
is denied.  The benefit of the doubt doctrine is not for 
application with regard to the claims considered in this 
decision because the preponderance of the evidence is against 
those claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).



ORDER

Service connection for residuals of a head injury, including 
headaches, is denied.

Service connection for syphilis or residuals thereof is 
denied.

Service connection for a low back disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

